NO. 07-05-0018-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                     MAY 19, 2005

                         ______________________________


                    ORLANDO ANTWONIE HARRIS, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

             NO. 47,473-C; HONORABLE RICHARD DAMBOLD, JUDGE

                         _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


      Pending before this Court is appellant Orlando Antwonie Harris’s motion to dismiss

in which he represents he no longer desires to prosecute this appeal. As required by Rule

42.2(a) of the Texas Rules of Appellate Procedure, the motion bears appellant’s signature.
No decision of this Court having been delivered to date, we grant the motion. No motion

for rehearing will be entertained and our mandate will issue forthwith.


      Accordingly, the appeal is dismissed.


                                         Don H. Reavis
                                           Justice


Do not publish.




                                            2